PER CURIAM.
This is an appeal from an order denying a motion to vacate a judgment and sentence and issue a writ of habeas corpus. Appellant complains that he was not indicted for the offense for which he was sentenced and that counsel was not assigned him. It appears from the record of proceedings in the court below, however, that he was clearly informed in open court of the nature of the charge against him, which was violation of the motor vehicle theft act, and that he thereupon stated that he did not wish the court to appoint a lawyer for him and that he wished to waive indictment and plead guilty on an information charging the crime. The record leaves no doubt that he thoroughly understood what he was doing, that his rights were carefully explained to him and that he freely and voluntarily waived counsel and indictment. The application to vacate the judgment and sentence and issue a writ of habeas corpus was pioperly denied.
Affirmed.